APPEAL OF LOUIS WALZ.Walz v. CommissionerDocket No. 6489.United States Board of Tax Appeals4 B.T.A. 1202; 1926 BTA LEXIS 2006; September 30, 1926, Decided *2006 J. M. Cumming, C.P.A., for the petitioner.  Robert A. Littleton, Esq., for the Commissioner.  MORRIS*1202  This is an appeal from the determination of a deficiency in income tax in the amount of $16,934.15 for the calendar year 1917.  The only question involved is the March 1, 1913, value of the stock of the Pure Oil Co.FINDINGS OF FACT.  The taxpayer is a resident of Oil City, Pa.  In 1917 he sold 11,750 shares of the common stock of the Pure Oil Co. at $24.50 per share, which had been acquired by him prior to March 1, 1913.  The Commissioner fixed the March 1, 1913, value of this stock at $15.25 per share.  OPINION.  MORRIS: The taxpayer contends that the common stock of the Pure Oil Co. had a fair market value of $22.50 a share on March 1, 1913.  He offered no evidence to support that value but called our attention to the decision of the United States District Court for the Western District of Pennsylvania in the case of , in which the court found that the March 1, 1913, value of that stock was $22.50 a share.  He contends that that *1203  decision renders the question*2007  of value of the Pure Oil Co. stock res adjudicata.The same question was raised and decided adversely to the taxpayer in the , and for the reasons therein given we render Judgment for the Commissioner.